Citation Nr: 1340304	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.  

2.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to a bilateral foot disability.

As discussed below, the claim was previously denied in a January 2007 rating decision, which became final when the Veteran failed to submit a notice of disagreement.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the law makes clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issues throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a left foot disability.  

While service connection for a right foot disability and service connection for bilateral hearing loss were also adjudicated in the July 2009 rating decision, the Veteran perfected an appeal only with respect of the left foot issue.

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) at the RO in October 2010.  A transcript of the hearing is of record.  
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The evidence contained therein has been reviewed.

The issue of entitlement to service connection to a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2007, service connection for a left foot disability was denied; new evidence or a notice of disagreement were not received within one year of notice of that decision.  

2.  Evidence received since notice of the January 2007 rating decision is not cumulative or redundant of the evidence previously of record and pertains to a basis for the prior denial of service connection for a left foot disability.  


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied a claim for service connection for a left foot disability is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  The evidence received since the January 2007 rating decision is new and material and thus the claim of service connection for a left foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent the Board is reopening the claim regarding entitlement to service connection for a left foot disability, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a claim that has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a left foot disability was last denied in a January 2007 rating decision on the basis that the record did not demonstrate that a the disability was incurred during or as a result of the Veteran's military service and the pre-existing left ankle disability was not aggravated during service.  38 C.F.R. §§ 3.307, 3.309, 3.310 (2013).  New evidence or a notice of disagreement with that decision were not received within one year of that decision.  In fact, the next relevant evidence is an April 2009 claim, which is the basis of the current appeal.  Therefore, the January 2007 decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2013)).  

At the time of the January 2007 rating decision, the evidence of record included service treatment records, which demonstrated reports of a pre-existing gunshot wound to the left ankle upon enlistment examination, a crush injury to the right foot in 1976, and complaints of left foot pain during service.  The RO denied the claim on the basis that service treatment records did not demonstrate that a left foot disability was incurred during service or that the pre-existing left ankle disability was aggravated during service.     
Since the prior denial, the Veteran testified that it was actually his left foot, and not his right foot, that was injured in 1976.  He has also asserted that the pre-existing gunshot wound to the left ankle or foot was aggravated during service.  VA treatment records have been submitted, which demonstrate complaints of left foot pain due to an old traumatic injury.  

The Board notes that evidence raises a reasonable possibility of substantiating the claim when it triggers VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  In this case, the Veteran was provided with a VA examination in January 2012.  The examiner noted X-ray results demonstrating a multitude of small gunshot pellets in the soft tissues lateral to the midportion of the calcaneus (heel) as well as bridging from an old fracture of the fourth metatarsal to the third metatarsal.  

The above-described evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the left foot disability was incurred during service or that the pre-existing left ankle/foot disability was aggravated during service.  In addition, it raises a reasonable possibility of substantiating the claim as it triggered VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  Based on the forgoing, the claim is reopened.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left foot disability is granted. 

REMAND

The Board finds the January 2012 VA opinion to be inadequate.  The examiner noted the 1976 service treatment record indicating a right foot crush injury, without evidence of fracture and that there was no mention of any left foot injury in service, based on the evidence of record.  The examiner concluded that it was, therefore, less likely as not that there were any residuals from the crush injury to the right foot in 1976.  

The opinion that is needed involves the claimed left foot disability, not the right foot.  The examiner did not opine as to whether a left foot disability was incurred during service.  Moreover, the examiner did not consider the Veteran's contention that it was his left foot, rather than his right foot, that was injured in 1976 and did not comment on the evidence of an old left foot fracture.  Finally, the examiner failed to note the Veteran's complaints regarding left foot symptoms during service.  

Regarding the question of whether the pre-existing left ankle or foot disability was aggravated during service, the examiner provided a negative opinion and, as a rationale, stated that the Veteran was able to enter and complete USMC basic training without significant foot complaints.  However, the examiner failed to discuss the in-service complaints of left foot symptoms, which was noted during service at the same time the Veteran noted his pre-existing injury, the post-service findings of a "multitude" of shell fragments in his left heel, and the Veteran's reports of post-service left foot symptoms.  Finally, the Board finds that the fact that the Veteran was able to complete basic training without significant complaints does not mean that his pre-existing left foot disability was not aggravated at some point following basic training during his almost 8 years of active duty service.  

The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  As such, a new VA opinion is required.  

The Board requests that this opportunity is taken to obtain any outstanding records of ongoing VA treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA orthopedic examination with a qualified physician to determine whether any current left foot disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current left foot disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left foot disability had onset in service or is otherwise related to a disease or injury in service.

The examiner should also determine whether any current left foot disability, including the shell fragments in the left heel, existed prior to service and if so, whether the disability underwent an increase in underlying disability during service.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


